Drinker Biddle & Reath LLP One Logan Square, Suite 2000 Philadelphia, PA 19103-6996 (215) 988-2700 (Phone) (215) 988-2757 (Facsimile) www.drinkerbiddle.com October 20, 2014 VIA EDGAR TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: FEG Absolute Access TEI Fund LLC (the “Fund”)/Preliminary Proxy Materials (1940 Act Registration No. 811-22527) Ladies and Gentlemen: Enclosed for filing pursuant to Rule 14a-6(a) of the Securities Exchange Act of 1934, as amended, please find the Company's Preliminary Proxy Statement, Notice of Special Meeting and Form of Proxy (collectively, the "Proxy Materials"). These Proxy Materials are being filed in connection with a Special Meeting of Members of the Fund being held to approve a new limited liability company operating agreement, and to transact such other business as may properly come before the meeting or any adjournment thereof. Questions and comments concerning the enclosed materials may be directed to me at (215) 988-3328. Sincerely, /s/ Andrew E. Seaberg Andrew E. Seaberg
